DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1 – 3, 9, 15, 17, 20 – 22, 33 – 34, 37 – 38, 41 – 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifshitz et al. (US 2010/0127180 A1, hereunder Lifshitz) in view of US 2015/0119704 A1 (hereunder Roth).
With respect to independent claim 1, in Fig. 4 Lifshitz teaches an x-ray imaging device, comprising:
an x-ray source as disclosed in paragraphs [0002 – 0004];
a two dimensional selective electromagnetic radiation transmission grid 10
comprising:
a plurality of vertical walls as shown in Fig. 4 connected to each other in a geometric pattern and pointed towards said x-ray source;
a plurality of open ended channels as shown in Fig. 4, defined by said plurality of vertical walls; and
a flat panel detector comprising an x-ray absorbing sensor 402 and a detector pixel array as disclosed in paragraph [0004],
wherein said grid is in contact with said flat panel detector as disclosed in paragraph [0099].
Lifshitz is silent with wherein said grid is in contact with said flat panel detector in the absence of said plurality of vertical walls being aligned with pixels of said detector pixel array.
Roth teaches in paragraph [0493] the septa are not aligned with some or all pixel boundaries. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Liftshtz in order to have multiple different views within the same channel by a known method. This rejection is in consistent with KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 2, Lifshitz teaches wherein said vertical walls comprise an essentially radiation-opaque material as disclosed in paragraph [0083].
With respect to dependent claim 3, Lifshitz teaches wherein said x-ray absorbing sensor is divided into pixels with reflective walls as disclosed in paragraph [0081] and wherein said vertical walls of the arid are aligned with the reflective walls of the said said x-ray absorbing sensor as shown in Fig. 4.
With respect to dependent claim 9, Lifshitz teaches wherein said flat panel detector comprises amorphous silicon pixel array, a complementary metal oxide semiconductor (CMOS) pixel array or a solid-state x-ray sensor as disclosed in paragraphs [0033 – 0034].
With respect to dependent claim 15, in Fig. 1 Lifshitz teaches wherein said grid further comprises at least one structural element comprising a plurality of radio opaque sheets. See Fig. 17 of Roth.
With respect to dependent claim 17, because Lifshitz discloses an anti-scatter grid in paragraph [0019], Lifshitz teaches wherein said grid is a scatter measurement and correction grid see paragraph [0078].
With respect to independent claim 20, as discussed in the rejection justification to claim 1 above, Lifshitz teaches an x-ray    imaging device, comprising:
an x-ray source;
a two dimensional selective electromagnetic radiation transmission grid

a plurality of septa 12 connected to each other in a geometric pattern and pointed towards said x-ray source;
a plurality of open ended channels defined by said plurality of septa; and
a flat panel detector configured underneath said plurality of septa and comprising
a plurality of photon counting pixels, wherein said grid is in contact with the flat panel detector.
Lifshitz is silent with wherein said grid is in contact with said flat panel detector in the absence of said plurality of vertical walls being aligned with pixels of said detector pixel array.
Roth teaches in paragraph [0493] the septa are not aligned with some or all pixel boundaries. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Liftshtz in order to have multiple different views within the same channel by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 21, in Fig. 1 Lifshitz teaches wherein said two dimensional grid further comprises at least one structural element that includes a plurality of radio-opaque sheets as disclosed in paragraph [0083].
With respect to dependent claim 22, Lifshitz teaches wherein said septa comprises an essentially radiation-opaque material as disclosed in paragraph [0083].
With respect to dependent claim 33, in Fig. 1 Lifshitz teaches wherein said structural element extends at least between two of said plurality of radio-opaque sheets and on both sides of at least one of the radio-opaque sheets.
With respect to dependent claim 34, as discussed above Lifshitz teaches wherein said grid is a scatter measurement and correction grid.	
With respect to dependent claim 37, since Lifshitz teaches an anti-scatter grid which is the same grid as disclosed in the present application, Lifshitz inherently teaches wherein said grid provides a fluence modulation on the said flat panel detector.
With respect to dependent claim 38, Lifshitz teaches wherein said grid has septa with uniform thickness as disclosed in paragraph [0081], wherein said grid comprises different thicknesses and heights in septa to control x-ray fluence modulation pattern, or wherein said grid’s septal shadows provide lower fluence.
With respect to independent claim 41, as discussed above in the rejection justification to claim 1, Lifshitz teaches an x-ray imaging device, comprising:
an x-ray source;
a two dimensional selective electromagnetic radiation transmission grid
comprising:
a plurality of vertical walls connected to each other
in a geometric pattern and pointed towards said x-ray source;
a plurality of open ended channels are defined by said plurality of vertical walls; and
a flat panel detector comprising an X-ray absorbing layer, wherein said grid is in contact

Lifshitz is silent with wherein said grid is in contact with said flat panel detector in the absence of said plurality of vertical walls being aligned with pixels of said detector pixel array.
Roth teaches in paragraph [0493] the septa are not aligned with some or all pixel boundaries. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Liftshtz in order to have multiple different views within the same channel by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 42, Roth teaches wherein said radio-opaque sheets in said grid are composed of sections with different heights see paragraph [0123] and thicknesses see paragraph [0106] of Roth.
With respect to dependent claim 43, because Roth teaches the grid required by claim 42, Roth teaches wherein a shadow of said grid generates a modulation pattern having high and low x-ray fluence regions incident on the flat panel detector.
With respect to dependent claim 45, Lifshitz teaches wherein said x-ray absorbing layer includes a phosphor layer 402.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifshitz modified by Roth, and further in view of Freund et al. (US 2012/0132833 A1, hereunder Freund)

With respect to dependent claim 5, Lifshitz is silent with wherein said x-ray absorbing sensor is continuous, and said grid is placed directly on the said phosphor layer.
In Fig. 3 Freund teaches wherein said phosphor layer is continuous 9, and said grid is placed directly on the said phosphor layer as disclosed in paragraph [0050]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lifshitz modified by Roth in order to fabricated desired scintillator detector by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifshitz modified by Roth, and further in view of Simon et al. (US 2018/0360400 A1, hereunder Simon)
The teaching of Lifshitz modified by Roth has been discussed above.
With respect to dependent claim 6, Lifshitz is silent with wherein a separation (pitch) between said grid’s vertical walls is larger than a pitch of the said detector’s pixel array, and vertical walls are not aligned with detector pixel array.
	In paragraph [0069] Simon teaches the grid pitch is an integer multiple of the pitch of the x-ray detector XD pixels. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lifshitz modified by Roth in order to obtain x-ray imaging in desired spatial resolutions. This rejection is in KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifshitz, and further in view of Freund et al. (US 20120132834 A1, hereunder Freund2)
The teaching of Lifshitz has been discussed above.
With respect to dependent claim 8, Lifshitz is silent with wherein there is a gap between the said grid and phosphor layer.
	In paragraph [0051] Freund2 teaches 2D grid (collimator) decoupled from the radiation converter. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lifshitz so as to have the limitation of “wherein there is a gap between the said grid and phosphor layer” in order to fabricate desired x-ray detector with an anti-scatter grid by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 18 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifshitz modified by Roth, and further in view of Hsieh et al. (US 2016/0328836 A1)
The teaching of Lifshitz has been discussed above.
With respect to dependent claims 18 and 35, Lifshitz is silent with wherein said device further comprises a correction algorithm to correct a transmitted residual scatter intensity.
paragraph [0025] Hsieh teaches correcting for residual scatter. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lifshitz modified by Roth so as to have the limitation of “wherein said device further comprises a correction algorithm to correct a transmitted residual scatter intensity” in order to perform residual scatter correction by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifshitz modified by Roth, and further in view of Baturin et al. (US 2014/0177789 A1, hereunder Baturin)
The teaching of Lifshitz modified by Roth has been discussed above.
With respect to dependent claim 23, Lifshitz is silent with wherein said flat panel detector comprises silicon x-ray sensor, a cadmium telluride x-ray sensor, a cadmium zinc telluride x-ray sensor, or a complementary metal oxide semiconductor (CMOS) pixel array.
	In paragraph [0066] Baturin teaches a CdZnTe detector. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lifshitz modified by Roth in order to detect x-ray by a known detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
Allowable Subject Matter
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 44, the prior art of record fails to teach or reasonably suggest:
wherein said modulation pattern facilitates correction of pulse pile up in said photo counting pixels.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884    
03/02/2021